United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2035
                        ___________________________

                                Said Haji Ahmed

                                             Petitioner

                                        v.

         Jefferson B. Sessions, III, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: February 14, 2018
                             Filed: May 15, 2018
                                  [Published]
                                ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Resolution of this appeal requires us to resolve whether Said Haji Ahmed
(“Ahmed”) has been convicted of an aggravated felony justifying his removal from
the United States. We hold that he has.
      Ahmed, a native and citizen of Somalia, was admitted to the United States as
a refugee in March 2000. On August 25, 2008, he was granted lawful permanent
resident status under § 209(b) of the Immigration and Nationality Act (“INA”). On
November 16, 2009, Ahmed pled guilty in North Dakota state court to three criminal
charges. Relevant to this appeal is Ahmed’s conviction for Unlawful Entry Into a
Vehicle, in violation of N.D. CENT. CODE § 12.1-22-04(1)(b), (2), a Class C felony
carrying a maximum penalty of five years imprisonment. The court sentenced Ahmed
on the felony count to one year in prison, first to serve 280 days, with the remainder
suspended for one year during which Ahmed was placed on probation.

      In March 2010, Ahmed was served with a notice to appear for removal
proceedings pursuant to § 237(a)(2)(A)(iii) of the INA. The Immigration Judge (“IJ”)
concluded that Ahmed’s conviction was an aggravated felony under INA §
101(a)(43)(G) because Ahmed was convicted of a crime that related to theft for which
he had been sentenced to a year imprisonment. The IJ denied Ahmed’s requests for
asylum, withholding of removal, and voluntary departure, and ordered that Ahmed
be removed from the United States.

      A tortured procedural history developed over the next six years, the details of
which are unimportant for our determination. In the final analysis, the Board of
Immigration Appeals (“BIA”) concluded that Ahmed’s conviction was an aggravated
felony under INA § 101(a)(43)(U), which rendered him statutorily ineligible for
asylum.

       The dispositive issue on appeal is whether the record contains sufficient facts
to support the BIA’s conclusion that Ahmed’s conviction was for an aggravated
felony attempted theft as defined by 8 U.S.C. § 1101(a)(43)(U) and (G). “We review
the BIA’s legal determination de novo, according substantial deference to the BIA’s
interpretation of the statutes and regulations it administers.” Tostado v. Carlson, 481



                                         -2-
F.3d 1012, 1014 (8th Cir. 2007). We review the “interpretation of federal criminal
statutes de novo without according any deference.” Id.

       Ahmed was sentenced to a one-year term of imprisonment based on his guilty
plea to count 1 of an amended information. Count 1 charged:

      UNLAWFUL ENTRY INTO A VEHICLE in violation of Section
      12.1-22-04(1)(b) & (2), N.D.C.C. in that on or about June 19, 2009: The
      defendant, knowing that he was not licensed or privileged to do so,
      entered a vehicle, vessel, or aircraft, without the use of force, with intent
      to commit a crime, to-wit: that on or about the above-stated date, the
      defendant, Said Ali Haji-Ahmed, did, knowing that he was not licensed
      or privileged to do so, enter a vehicle of another located in the parking
      lot of The Hub which is located at 2525 9th Avenue SW, Fargo, Cass
      County, North Dakota, and in entering the vehicle, the defendant had the
      intent to commit a theft therein.

Among the “aggravated felonies” defined in the INA is “a theft offense (including
receipt of stolen property) or burglary offense for which the term of imprisonment [is]
at least one year.” 8 U.S.C. § 1101(a)(43)(G). A “theft offense within the meaning
of [§ 1101(a)(43)(G)] consists of the taking of, or exercise of control over, property
without consent whenever there is criminal intent to deprive the owner of the rights
and benefits of ownership, even if such deprivation is less than total or permanent.”
Matter of Garcia-Madruga, 24 I. & N. Dec. 436, 440-41 (BIA 2008); see also
Gonzales v. Duenas-Alvarez, 549 U.S. 183, 189 (2007).

       An “attempt or conspiracy to commit an offense described in” § 1101(a)(43)
is an aggravated felony under the Act. 8 U.S.C. § 1101(a)(43)(U). Section 12.1-06-
01(1) of the North Dakota Century Code provides:

      A person is guilty of criminal attempt if, acting with the kind of
      culpability otherwise required for commission of a crime, he

                                          -3-
      intentionally engages in conduct which, in fact, constitutes a substantial
      step toward commission of the crime. A “substantial step” is any
      conduct which is strongly corroborative of the firmness of the actor’s
      intent to complete the commission of the crime. Factual or legal
      impossibility of committing the crime is not a defense, if the crime could
      have been committed had the attendant circumstances been as the actor
      believed them to be.

The BIA correctly affirmed the IJ’s conclusion that Ahmed’s unlawful entry into the
vehicle was a substantial step toward committing a theft. The amended information,
together with Ahmed’s guilty plea, supports the conclusion that Ahmed completed
a substantial step toward accomplishing his criminal intent to deprive an owner of
rights and benefits to property.

      Because the record makes clear that Ahmed was convicted of an aggravated
felony offense, we deny the petition for review.
                      ______________________________




                                         -4-